DETAILED ACTION
Claims 1, 3, 5 – 15, 18 – 23 and 25 have been presented for examination.  Claims 1, 5 and 15 are currently amended.  Claims 2, 4, 16 – 17 and 24 are cancelled.
This office action is in response to submission of the amendments on 12/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges that claim 24 was not originally filed, and is currently cancelled.

Response to 112 Rejections
Applicant has canceled claims 2 and 16, rendering the 112(a) rejection moot.  Therefore, it is withdrawn.
Applicant has canceled claim 4 and 17, and amended claim 5 to define the acronym Cpk, rendering the 112(b) rejection moot and overcoming the 112(b) rejection, respectively.  Therefore, it is withdrawn.

Response to Double Patenting Rejections
The Terminal Disclaimer filed on 12/20/2021 was approved with regard to US Patent 10394043.  Therefore the Double Patenting rejection is withdrawn.

Response to Prior Art Rejections
Applicant’s amendments overcome the prior art rejections.  Therefore they are withdrawn.  However new prior rejections necessitated by the amendments are included in the instant Office Action at least over Chien et al. (US 2012/0158368) and Stowe et al. (US 8472104) (see Claim Rejections - 35 USC § 103).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5 – 12, 14 – 15, 18 - 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2012/0158368) (henceforth “Chien (368”) in view of Stowe et al. (US 8472104) (henceforth “Stowe (104)”).  Chien (368) and Stowe .

With regard to claim 1, Chien (368) teaches a method of adjusting a minimum number of five or more positional adjusters of a plurality of positional adjustors, each positional adjuster configured to adjust a position of a separate optical element of a plurality of respective minimum number of five or more optical elements associated with a projection optics system of a printing system Laser Imaging Module (LIM) associated with an imaging surface, the LIM including multiple image beam paths (IBPs) butted together to create an image on the imaging surface, each IBP including a light source, a projection optics system, and the projection optics systems including a total number of optical elements greater than the minimum number of five or more optical elements arranged and aligned to sequentially pass a plurality of light beams sequentially through the total number of optical elements, the method comprising (Chien (368) Paragraph 26 – 25 and Figure 2 multiple beams are scanned from side-to-side according to a rotation in a 2D-plane (IBPs butted together to create a one-dimensional-image on the imaging surface) to create a desired pattern on the image surface (to create an image on the imaging surface), and there are optical systems between the illumination and final projection on the image surface comprising at least five lens (a project optical system, and a minimum number of five or more optical elements sequentially passing the light beams) “by coordinating the modulation of the various lasers with the motion of the image bearing surface 425 and other hardware (such as rotating mirrors, etc., not shown), the lasers discharge areas on the image bearing surface 425 to create the desired printing … FIG. 2 represents a top view of a multiple-beam laser scanner system according to the concepts of the present application. Initially, an independently addressable laser array 12, which includes a plurality of beam-generating elements, emits beams 14, defined as a group, to pass through a collimator lens 16 … Rotation of the polygon mirror causes the beams 14 to be scanned through a range of angles and positions, including side scan positions 34 and 36 and center position 50” 
    PNG
    media_image1.png
    471
    537
    media_image1.png
    Greyscale
, and Paragraph 12 there are at least 5 adjustors, and components have translation tolerances (positional) “With reference to FIG. 1, a VCSEL ROS system with a minimum number of 5 adjustors is shown.  Each component in FIG. 1 has optical tolerances (fringe, thickness, refractive index, surface offset, and wedge), as well as mechanical tolerances (X-, Y-, Z-translations and tilts).”, and Paragraph 1 “The present disclosure is directed to a printing system ROS to form images on a photoreceptor surface”, and Paragraph 28 “The details of FIG. 2 are intended to illustrate one embodiment of a multiple-beam laser scanner system which incorporates concepts of the present application”, and Paragraph 25 “the lasers discharge areas on the image bearing surface 425 to create the desired printing, particularly after these areas are developed by their respective development units 416C, 416M, 416Y, 416K”)
creating a computer model of the printing system LIM, the computer model including a plurality of input parameters associated with the optical and mechanical tolerances of a total number of optical elements effecting the performance of the plurality of light beams sequentially passing through the total number of optical elements, and a plurality of output parameters associated with the performance of the plurality of light beams sequentially passing through the total number of optical elements associated with the printing system LIM; performing a sensitivity analysis of the computer model to determine an effect of the plurality of input parameters on each respective output parameter; performing a Monte Carlo simulation of the printing system LIM using the computer model, the simulation determining the minimum number of the plurality of the positional adjusters and generating an associated alignment sequence of the minimum number of the plurality of positional adjuster required to adjust a plurality of positions associated with the respective minimum number of optical elements to achieve a targeted Cpk (process capability index) of the output parameters above a predetermined value, wherein the selected input parameters are selected as a function of maximum output parameter effect and one or more other constraints associated with the printing system LIM; and according to the alignment sequence generated in step c), aligning each of the minimum number of positional adjusters and respective minimum number of optical elements according to the alignment sequence to optimize the plurality of output parameters associated with the projection optics system of the printing system LIM to achieve the targeted Cpk (Chien (368) Claim 1, and Table 5 shows top contributors to swath magnification, and Paragraph 20 cost could be a constraint, and Paragraph 10 “This disclosure provides a VCSEL ROS system with a minimum number of adjustors while maintaining the Cpk of the output parameters above 1.33.”)

Chien (368) does not appear to explicitly disclose: that the image beam paths create a one-dimensional image on the imaging surface; and that each IBP includes an illumination optical system, a spatial light modulator (SLM) and a projection optics system; and the projection optics system including a total number of optical elements greater than the minimum number of five or more optical elements arranged and aligned to sequentially pass a plurality of light beams sequentially through the total number of optical elements.

	However Stowe (104) teaches:
the LIM including multiple image beam paths (IBPs) butted together to create a one dimensional-image on the imaging surface, each IBP including (Stowe (104) Figure 15 and Figure 16A spatially modulated beams create portions of the scan line SL1 through 4
    PNG
    media_image2.png
    498
    739
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    342
    379
    media_image3.png
    Greyscale
)
a light source, (Stowe (104) Column 12, Middle a plurality of laser diodes (each IBP including a light source) are related to light modulating elements (each IBP including a spatial light modulator) “FIG. 3(A) illustrates a light source 112B according to a specific embodiment in which multiple edge emitting laser diodes 115B are arranged along a straight line that is disposed parallel to the rows of light modulating elements (not shown). In alternative specific embodiments, light source 112B consists of an edge emitting laser diode bar or multiple diode bars stacked together. These sources do not need to be single mode and could consist of many multimode lasers.”)
an illumination optical system, (Stowe (104) Column 11, Top and Figure 2 “Referring to FIG. 2(A), imaging system 100A includes a homogenous light generator 110A made up of a light source 112A including a light generating element (e.g., one or more lasers or light emitting diode) 115A … and a light homogenizing optical system (homogenizer) 117A that produces homogenous light 118A”)
a spatial light modulator (SLM) and the projection optics system, (Stowe (104) Column 16, Bottom imaging components can be repeated as desired “the components of imaging system 100G are arranged in a manner that facilitates the construction of a seamless assembly including any number of identical imaging systems, such as described below with reference to FIG. 13.”, and Figure 9 portions of homogenous light 110G (multiple image beam paths) are modulated by DMD-type spatial light modulator 120G (a spatial light modulator) and anamorphic optical system 130G (the projection optics system) 
    PNG
    media_image4.png
    471
    667
    media_image4.png
    Greyscale
)
and the projection optics system including a total number of optical elements greater than the minimum number of five or more optical elements arranged and aligned to sequentially pass a plurality of light beams sequentially through the total number of optical elements (Stowe (104) Column 12, Bottom and Figure 4A the beams first pass through a spatial modulator 120E, there are two lenses 134E and 136E in the cross-process optical system 133E, and one lens 138E in the process-direction optical subsystem 137E, and one lens 132E in a collimating optical system 131E before the cross-process optical system, which amounts to a spatial modulator and four lenses as part of anamorphic optical system (minimum number of five optical elements) “anamorphic optical system 130E includes a collimating optical subsystem 131E, a cross-process optical subsystem 133E, and process-direction optical subsystem 137E … As indicated by the ray traces in FIGS. 4(A) and 4(8), optical subsystems 131E, 133E and 137E are disposed in the optical path between spatial light modulator 120E and scan line SL” 
    PNG
    media_image5.png
    224
    495
    media_image5.png
    Greyscale
, and Column 5, Middle there can be a separate collimating field lens in both of the cross-processor optical and process optical systems (i.e. one more collimating lens in Figure 4A) “An optional collimating field lens may also be disposed between the spatial light modulator and cylindrical or acylindrical focusing lens in both the process and cross-process direction”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the computer modeling and analyzing/aligning steps disclosed by Chien (368) with the specific details of the imaging system comprising the image beam paths disclosed by Stowe (104) to yield a computer model and related analyzing/aligning steps of the claimed imaging system.  One of (Stowe (104) Col. 1 - 2).

With regard to claim 15, Chien (368) teaches a computer readable program product, storing instructions that when executed by a computer, causes the computer to execute the instructions to perform a method of adjusting a minimum number of five or more positional adjusters of a plurality of positional adjustors, each positional adjuster configured to adjust a position of a separate optical element of a plurality of respective minimum number of five or more optical elements associated with a projection optics system of a printing system Laser Imaging Module (LIM) associated with an imaging surface, the LIM including multiple image beam paths (IBPs) butted together to create an image on the imaging surface, each IBP including a light source, a projection optics system, and the projection optics system including a total number of optical elements greater than the minimum number of five or more optical elements arranged and aligned to sequentially pass a plurality of light beams sequentially through the total number of optical elements, the method comprising: (Chien (368) Claim 12 a computer readable program product, and Paragraph 26 – 25 and Figure 2 multiple beams are scanned from side-to-side according to a rotation in a 2D-plane (IBPs butted together to create a one-dimensional-image on the imaging surface) to create a desired pattern on the image surface (to create an image on the imaging surface), and there are optical systems between the illumination and final projection on the image surface comprising at least five lens (a project optical system, and a minimum number of five or more optical elements sequentially passing the light beams) “by coordinating the modulation of the various lasers with the motion of the image bearing surface 425 and other hardware (such as rotating mirrors, etc., not shown), the lasers discharge areas on the image bearing surface 425 to create the desired printing … FIG. 2 represents a top view of a multiple-beam laser scanner system according to the concepts of the present application. Initially, an independently addressable laser array 12, which includes a plurality of beam-generating elements, emits beams 14, defined as a group, to pass through a collimator lens 16 … Rotation of the polygon mirror causes the beams 14 to be scanned through a range of angles and positions, including side scan positions 34 and 36 and center position 50” 
    PNG
    media_image1.png
    471
    537
    media_image1.png
    Greyscale
, and Paragraph 12 there are at least 5 adjustors, and components have translation tolerances (positional) “With reference to FIG. 1, a VCSEL ROS system with a minimum number of 5 adjustors is shown.  Each component in FIG. 1 has optical tolerances (fringe, thickness, refractive index, surface offset, and wedge), as well as mechanical tolerances (X-, Y-, Z-translations and tilts).”, and Paragraph 1 “The present disclosure is directed to a printing system ROS to form images on a photoreceptor surface”, and Paragraph 28 “The details of FIG. 2 are intended to illustrate one embodiment of a multiple-beam laser scanner system which incorporates concepts of the present application”, and Paragraph 25 “the lasers discharge areas on the image bearing surface 425 to create the desired printing, particularly after these areas are developed by their respective development units 416C, 416M, 416Y, 416K”) 
creating a computer model of the printing system LIM, the computer model including a plurality of input parameters associated with the optical and mechanical tolerances of a total number of optical elements effecting the performance of the plurality of light beams sequentially passing through the total number of optical elements, and a plurality of output parameters associated with the performance of the plurality of light beams sequentially passing through the total number of optical elements associated with the projection optics system; performing a sensitivity analysis of the computer model to determine an effect of the plurality of input parameters on each respective output parameter; performing a Monte Carlo simulation of the printing system LIM using the computer model, the simulation determining the minimum number of the plurality of the positional adjusters and generating an associated alignment sequence of the minimum number of the plurality of positional adjuster required to adjust a plurality of positions associated with the respective minimum number of optical elements to achieve a targeted Cpk (process capability index) of the output parameters above a predetermined value, wherein the selected input parameters are selected as a function of maximum output parameter effect and one or more other constraints associated with the projection optics system; and according to the alignment sequence generated in step c), aligning each of the minimum number of positional adjusters and respective minimum number of optical elements according to the alignment sequence to optimize the plurality of output parameters associated with the projection optics system to achieve the targeted Cpk (Chien (368) Claim 15 and Claim 1, and Table 5 shows top contributors to swath magnification, and Paragraph 20 cost could be a constraint, and Paragraph 10 “This disclosure provides a VCSEL ROS system with a minimum number of adjustors while maintaining the Cpk of the output parameters above 1.33.”)

Chien (368) does not appear to explicitly disclose: that the image beam paths create a one-dimensional image on the imaging surface; and that each IBP includes an illumination optical system, a spatial light modulator (SLM) and a projection optics system; and the projection optics system including a total number of optical elements greater than the minimum number of five or more optical elements arranged and aligned to sequentially pass a plurality of light beams sequentially through the total number of optical elements.


the LIM including multiple image beam paths (IBPs) butted together to create a one dimensional-image on the imaging surface, each IBP including (Stowe (104) Figure 15 and Figure 16A spatially modulated beams create portions of the scan line SL1 through 4
    PNG
    media_image2.png
    498
    739
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    342
    379
    media_image3.png
    Greyscale
)
a light source, (Stowe (104) Column 12, Middle a plurality of laser diodes (each IBP including a light source) are related to light modulating elements (each IBP including a spatial light modulator) “FIG. 3(A) illustrates a light source 112B according to a specific embodiment in which multiple edge emitting laser diodes 115B are arranged along a straight line that is disposed parallel to the rows of light modulating elements (not shown). In alternative specific embodiments, light source 112B consists of an edge emitting laser diode bar or multiple diode bars stacked together. These sources do not need to be single mode and could consist of many multimode lasers.”)
an illumination optical system, (Stowe (104) Column 11, Top and Figure 2 “Referring to FIG. 2(A), imaging system 100A includes a homogenous light generator 110A made up of a light source 112A including a light generating element (e.g., one or more lasers or light emitting diode) 115A … and a light homogenizing optical system (homogenizer) 117A that produces homogenous light 118A”)
a spatial light modulator (SLM) and the projection optics system, (Stowe (104) Column 16, Bottom imaging components can be repeated as desired “the components of imaging system 100G are arranged in a manner that facilitates the construction of a seamless assembly including any number of identical imaging systems, such as described below with reference to FIG. 13.”, and Figure 9 portions of homogenous light 110G (multiple image beam paths) are modulated by DMD-type spatial light modulator 120G (a spatial light modulator) and anamorphic optical system 130G (the projection optics system) 
    PNG
    media_image4.png
    471
    667
    media_image4.png
    Greyscale
)
and the projection optics system including a total number of optical elements greater than the minimum number of five or more optical elements arranged and aligned to sequentially pass a plurality of light beams sequentially through the total number of optical elements (Stowe (104) Column 12, Bottom and Figure 4A the beams first pass through a spatial modulator 120E, there are two lenses 134E and 136E in the cross-process optical system 133E, and one lens 138E in the process-direction optical subsystem 137E, and one lens 132E in a collimating optical system 131E before the cross-process optical system, which amounts to a spatial modulator and four lenses as part of anamorphic optical system (minimum number of five optical elements) “anamorphic optical system 130E includes a collimating optical subsystem 131E, a cross-process optical subsystem 133E, and process-direction optical subsystem 137E … As indicated by the ray traces in FIGS. 4(A) and 4(8), optical subsystems 131E, 133E and 137E are disposed in the optical path between spatial light modulator 120E and scan line SL” 
    PNG
    media_image5.png
    224
    495
    media_image5.png
    Greyscale
, and Column 5, Middle there can be a separate collimating field lens in both of the cross-processor optical and process optical systems (i.e. one more collimating lens in Figure 4A) “An optional collimating field lens may also be disposed between the spatial light modulator and cylindrical or acylindrical focusing lens in both the process and cross-process direction”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the computer modeling and analyzing/aligning steps disclosed by Chien (368) with the specific details of the imaging system comprising the image beam paths disclosed by Stowe (104) to yield a computer model and related analyzing/aligning steps of the claimed imaging system.  One of (Stowe (104) Col. 1 - 2).

With regard to claim 3, Chien (368) in view of Stowe (104) teaches all the elements of the parent claim 1, and further teaches: 
wherein the optical elements include 5 to 20 optical elements, (Stowe (104) Column 12, Bottom and Figure 4A there are two lenses 134E and 136E in the cross-process optical system 133E, and one lens 138E in the process-direction optical subsystem 137E, and one lens 132E in a collimating optical system 131E before the cross-process optical system (i.e. four lenses as part of anamorphic optical system) “anamorphic optical system 130E includes a collimating optical subsystem 131E, a cross-process optical subsystem 133E, and process-direction optical subsystem 137E … As indicated by the ray traces in FIGS. 4(A) and 4(8), optical subsystems 131E, 133E and 137E are disposed in the optical path between spatial light modulator 120E and scan line SL” 
    PNG
    media_image5.png
    224
    495
    media_image5.png
    Greyscale
, and Column 5, Middle there can be a separate collimating field lens in both of the cross-processor optical and process optical systems (i.e. one more collimating lens in Figure 4A) “An optional collimating field lens may also be disposed between the spatial light modulator and cylindrical or acylindrical focusing lens in both the process and cross-process direction”)
wherein each optical element within plurality of the optical elements has six positional degrees of freedom (Chien (368) Claim 3)

With regard to claim 5, Chien (368) in view of Stowe (104) teaches all the elements of the parent claim 3, and further teaches: wherein the targeted Cpk (process capability index) is in the range of 1 to 5 (Chien (368) Claim 5 and Paragraph 14).

With regard to claim 6 and 18, Chien (368) in view of Stowe (104) teaches all the elements of the parent claim 1 and 15, and further teaches: wherein the optical elements include one or more of, a collimator, one or more lenses, one or more mirrors, a spatial light modulator, a reverse total internal reflection prism and exit window (Stowe (104) Column 12, Bottom and Figure 4A the beams first pass through a spatial modulator 120E, there are two lenses 134E and 136E in the cross-process optical system 133E, and one lens 138E in the process-direction optical subsystem 137E, and one lens 132E in a collimating optical system 131E before the cross-process optical system, which amounts to a spatial modulator and four lenses as part of anamorphic optical system)

claim 7 and 19, Chien (368) in view of Stowe (104) teaches all the elements of the parent claim 1 and 15, and further teaches: wherein the optical elements are configured such that a light propagates through six (6) lenses and two (2) mirrors before the light impinges on the imaging surface as a substantially one-dimensional scan line (Stowe (104) Column 14, Top the spatial modulator uses mirrors to create a plurality of spatially modulated light areas (light propagates through a mirror) “FIG. 5 is a perspective view showing a portion of a DMD-type spatial light modulator 120G including a modulating element array 122G made up of multiple microelectromechanical (MEMs) mirror mechanisms 125G.”, and Column 9, Middle there can be another mirror and five lenses in the anamorphic optical system (light propagates through fives lenses and a mirror) “In particular, anamorphic optical system 130 includes one or more optical elements (e.g., lenses or mirrors) that are positioned to receive the two-dimensional pattern of light field 119B that are directed to anamorphic optical system 130 from spatial light modulator 120”, and Column 3, Top and Figure 2 there is a light homogenizer to spread out the light, and prior to the spatial modulator (light propagates through a lens) “Furthermore, it should be clarified that the homogenous light generator, may include multiple optical elements such as light pipes or lens arrays, that reshape the light from one or more non-uniform sources of light so as to provide substantially uniform light intensity across at least one dimension of a two-dimensional light field.” 
    PNG
    media_image6.png
    221
    532
    media_image6.png
    Greyscale
)

With regard to claim 8 and 20, Chien (368) in view of Stowe (104) teaches all the elements of the parent claim 1 and 15, and further teaches: wherein the output parameters include one or more of bow, skew, cross-process nonlinearity, cross process magnification, cross-process boresight, and spot diameter, associated with the printing system LIM (Chien (368) Claim 8 and 17)

With regard to claim 9 and 21, Chien (368) in view of Stowe (104) teaches all the elements of the parent claim 1 and 15, and further teaches: wherein the printing system LIM includes one adjustor per output parameter (Chien (368) Claim 10 and 19)

With regard to claim 10 and 22, Chien (368) in view of Stowe (104) teaches all the elements of the parent claim 1 and 15, and further teaches: wherein the input parameters include one or more positional degrees of freedom associated with each optical element and one or more constructional tolerances associated with each optical element (Chien (368) Claim 11 and 20)

With regard to claim 11, Chien (368) in view of Stowe (104) teaches all the elements of the parent claim 1, and further teaches:
wherein the LIM comprises 3 to 30 image beam paths, wherein each image beam path is associated with a projection optical system (Stowe (104) Figure 16A and Col. 21 – 22 four adjacent portions of the scan line is formed by a separate imaging system which implicitly has related projection optics “Each of these figures shows the wedge-shaped light beam fields 118C-1 to 118C-4 generated by associated imaging systems (which are shown as blocks to simplify the diagram)” 
    PNG
    media_image7.png
    350
    374
    media_image7.png
    Greyscale
, and Col 17 the separately generated scan line segments function as a single scan line “elongated composite scan line image SL-H (‘substantially collinear’ means that the scan (focal) lines are aligned with sufficient precision to form a single functional scan line)”)

With regard to claim 12, Chien (368) in view of Stowe (104) teaches all the elements of the parent claim 11, and further teaches: wherein the 3 to 30 image beam paths share at least one optical element of a process-direction optical subsystem (Stowe (104) Col 6 a process direction optical subsystem is used for multiple imaging systems situated side by side, where the systems can have some components which are dedicated “means for anamorphically concentrating the modulated light portions along the process direction and anamorphically projecting with magnification the light field along the cross-process direction such that the concentrated modulated light portions form an elongated scan line image.  Under this arrangement, multiple imaging systems can be situated side by side to form a substantially collinear "macro" single long scan line image scalable to lengths well over twenty inches … In a specific embodiment, the spatial light modulator of each system is a DMD device, and the anamorphic optical system is positioned in the folded arrangement described above”, and Col 21 and Figure 15 individual scan line segments share process-direction optical subsystem 137M “using a cross-process optical subsystem 133M and a process-direction optical subsystem 137M in accordance with the technique described above with reference to FIGS. 4(A) and 4(8).” 
    PNG
    media_image8.png
    411
    581
    media_image8.png
    Greyscale
)

With regard to claim 14 and 25, Chien (368) in view of Stowe (104) teaches all the elements of the parent claim 1 and 15, and further teaches:
wherein the LIM comprises at least fifteen (15) image beam paths, wherein each image beam path comprises a projection optical system (Stowe (104) Figure 16A and Col. 21 – 22 four adjacent portions of the scan line is formed by a separate imaging system which implicitly has related projection optics “Each of these figures shows the wedge-shaped light beam fields 118C-1 to 118C-4 generated by associated imaging systems (which are shown as blocks to simplify the diagram)” 
    PNG
    media_image7.png
    350
    374
    media_image7.png
    Greyscale
, and Col 17 the separately generated scan line segments function as a single scan line “elongated composite scan line image SL-H (‘substantially collinear’ means that the scan (focal) lines are aligned with sufficient precision to form a single functional scan line), and Figure 11 and Col 17 additional beam paths beyond the three or four explicitly shown could be added as desired (at least fifteen image beam paths) “stacking the sub-systems in the manner shown in FIG. 11, an economical assembly can be produced that can produce a scan line of essentially any width” 
    PNG
    media_image9.png
    508
    773
    media_image9.png
    Greyscale
)

With regard to claim 23, Chien (368) in view of Stowe (104) teaches all the elements of the parent claim 15, and further teaches:
wherein the LIM comprises at least three (3) image beam paths, each image beam path associated with a projection optics system (Stowe (104) Figure 16A and Col. 21 – 22 four adjacent portions of the scan line is formed by a separate imaging system which implicitly has related projection optics “Each of these figures shows the wedge-shaped light beam fields 118C-1 to 118C-4 generated by associated imaging systems (which are shown as blocks to simplify the diagram)” 
    PNG
    media_image7.png
    350
    374
    media_image7.png
    Greyscale
, and Col 17 the separately generated scan line segments function as a single scan line “elongated composite scan line image SL-H (‘substantially collinear’ means that the scan (focal) lines are aligned with sufficient precision to form a single functional scan line)”)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chien (368) in view of Stowe (104), and further in view of Stowe et al. (US 2013/0050803) (henceforth “Stowe (803)”).  Chien (368), Stowe (104) and Stowe (803) are analogous art since they solve the same problem of simulating and adjusting optical elements of a laser image module, and since they are in the same field of laser printing design.

With regard to claim 13
the 3 to 30 image beam path share optical components (Stowe (104) Col 8 the optical system could be completely separate or singular, where one of ordinary skill in the art could envisage a system having completely separate or singular portions “an anamorphic optical system 130 represented for the purposes of simplification in FIG. 1 by a single generalized anamorphic projection lens.  In practice anamorphic system 130 is typically composed of multiple separate cylindrical or acylindrical lenses, such as described below with reference to FIGS. 4(A), 4(B) and 15.”)

Chien (368) in view of Stowe (104) does not appear to explicitly disclose: separate beam paths that share the same exit window.

However Stowe (803) teaches: two different image beam path share the same lens prior to the imaging surface (Stowe (803) Figure 6A and Paragraph 66 lens 138F can be common to both scan line segments “Although single lenses 138F-1 And 138F-2 is indicated in the illustrated embodiment, two more separate lenses may be utilized to produce the desired image concentration of lens subsystems 137F-1/2”
    PNG
    media_image10.png
    366
    613
    media_image10.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the individual laser imaging system beam paths disclosed by Chien (368) in view of Stowe (104) with the sharing of a lens among the multiple means paths disclosed by Stowe (803).  One of ordinary skill in the art would have been motivated to make this modification in order to avoid mechanical interference with the imaging surface (Stowe (803) Paragraph 66 “Lens 138F must be high performance and have a high numerical aperture. Lenses 138F-1 and 138F-2 can be formed from as single lenses or can be two lenses positioned side by side. The two lens version will have to be positioned far enough from the image plane to avoid mechanical interference with the adjacent lens ( or lenses)”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148